Citation Nr: 0836845	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-38 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an effective date earlier than June 26, 
2002, for individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than June 26, 
2002, for Dependents' Educational Assistance benefits.

3.  Entitlement to an effective date earlier than May 15, 
2003, for service-connected low back disability.

4.  Entitlement to an increased initial disability rating for 
service-connected major depression and anxiety disorder, 
currently evaluated as 70 percent disabled effective June 26, 
2002.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
September 1972.  Service in Vietnam is evidenced in the 
record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.

The veteran's December 1989 claim for entitlement to service-
connection for PTSD was denied in an April 1990 rating 
decision.  

The veteran's November 1999 claim for PTSD was changed to a 
claim for entitlement to an acquired mental disorder.  In a 
May 2002 rating decision, the RO granted entitlement to 
service connection for major depression and anxiety disorder 
evaluated to be 50 percent disabling effective November 18, 
1999, the date the veteran's claim was received by the RO.  
The veteran submitted a notice of disagreement (NOD) received 
by the RO in July 2002.  In the NOD, the veteran specifically 
sought a higher initial disability rating than the 50 percent 
disability rating awarded in the May 2002 rating decision.

In an August 2004 rating decision, the RO granted an 
increased disability rating for service-connected major 
depression and anxiety disorder, evaluated as 70 percent 
disabling effective June 26, 2002.  In a VA Form 9 
substantive appeal, the veteran perfected his appeal of the 
issue of an increased disability rating for service-connected 
major depression and anxiety disorder.

The veteran's claim for TDIU was received by the RO on June 
26, 2002, and was granted in an August 2004 rating decision.  
The veteran's claim for entitlement to service connection for 
a back disability was received on May 15, 2003, and was 
granted in the August 2004 rating decision.  The veteran 
disagreed with the effective dates of the grants for TDIU, 
Dependent's Educational Assistance benefits and a lower back 
disability, and perfected an appeal as to those issues.

In March 2004, the veteran and his representative presented 
evidence and testimony to a local hearing officer at a 
hearing at the RO.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

In his substantive appeal, the veteran sought a 
videoconference hearing before a Veterans Law Judge (VLJ).  
The hearing was scheduled for March 2006 and the veteran 
failed to appear.  In an April 2006 petition, the veteran 
sought to rescheduling of the hearing.  In a May 2006 Order, 
the Board granted the petition.  In a May 2006 decision, the 
Board remanded the claims to the RO for rescheduling of the 
requested hearing.  Finally, in a letter received in August 
2006, the veteran withdrew his request for a hearing before a 
VLJ.

Clarification of issue on appeal

The Board notes that the veteran's representative contends in 
the September 2008 written brief that the veteran's claim is 
for an entitlement to an increased initial disability rating.  
Specifically, he contends that evidence of record supports a 
finding that the veteran was entitled to a higher disability 
rating from the date of entitlement, November 18, 1999.  This 
issue, he argues, was not addressed by the RO.  In sum, the 
veteran contends that he is entitled to a higher initial 
disability rating and is entitled to a disability rating in 
excess of the current disability rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

Increased rating claim

The Board notes that the veteran's representative 
contends that there is evidence available to support the 
veteran's claim that his psychological disability is 
worse than recognized by VA.  Specifically, he contends 
that there are court records available which will show 
the violent tendencies of the veteran.  The 
representative implicitly contends that these tendencies 
are attributable to the veteran's service-connected 
condition.  Moreover, the veteran contends that evidence 
of record establishes the fact that he could not 
maintain employment due to his psychological condition.  
The Board further notes that the last VA psychological 
examination occurred in October 2003.

VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Moreover, where the record does not 
adequately reveal the current state of the claimant's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination].  



Effective date claims

Since the RO's most recent adjudication, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to five elements of a service connection 
claim including: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

The Board observes that the veteran was provided notice of 
how VA determines a disability rating and an effective date 
in a letter dated August 2006.  However, the Court has held 
that the veteran must have had a meaningful opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007).  Because the notice was not followed by adjudication, 
the veteran has not been provided a meaningful opportunity to 
address the issues of an effective date.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the veteran in 
writing and request that he provide or 
identify, within a reasonable time, 
records regarding charges of domestic 
violence to include any Court ordered or 
related psychological or social worker 
reports which address the veteran's then 
current psychological condition.  VBA 
should also request that the veteran 
identify or produce any other records he 
believes may support his claims.  Any 
response should be documented.  All 
attempts to obtain such records should be 
documented and any records obtained should 
be associated with the veteran's VA claims 
folder.

2.  VBA should arrange for the veteran to 
be examined by a VA Psychiatrist who 
should review the veteran's VA claims 
folder.  The examiner should render a 
written report describing the current 
nature and extent of the veteran's 
service-connected psychiatric disability.  
Any psychological testing deemed necessary 
by the examiner should be completed.  The 
report should be associated with the 
veteran's VA claims folder.

3.  Following the completion of the 
foregoing and any further developmental 
action deemed necessary, VBA shall 
readjudicate the veteran's claim for 
entitlement to increased initial disability 
rating for service-connected major 
depression and anxiety disability, and 
entitlement to earlier effective dates for 
TDIU, Dependent's Educational Assistance 
benefits, and service connection for a low 
back disability.  If the benefits sought on 
appeal remain denied, in whole or in part, 
VBA should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




